UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6324


ADRIAN PARKER,

                    Petitioner - Appellant,

             v.

WARDEN M. BARNES,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Henry M. Herlong, Jr., Senior District Judge. (2:20-cv-04183-HMH)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Adrian Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrian Parker, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

petition. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

Parker that failure to file timely, specific objections to this recommendation could waive

appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Parker received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we affirm the judgment of the district court.




                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3